United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.A., claiming as widow of M.B., Appellant
and
DEPARTMENT OF JUSTICE, BUREAU OF
PRISONS, Butner, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Lewis A. Thompson, III, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-1479
Issued: March 7, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On June 29, 2015 appellant, through counsel, filed a timely appeal from a January 8,
2015 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over merits of this case.
ISSUE
The issue is whether appellant, as his widow, is eligible for survivor benefits.
FACTUAL HISTORY
On November 26, 2013 the employee, then a 54-year-old food service officer, was pinned
under a delivery truck at his place of employment and died. OWCP accepted that the employee
died on November 26, 2013 while in the performance of his federal duties.

1

5 U.S.C. § 8101 et seq.

Appellant filed a claim for compensation by widow (Form CA-5). She alleged that she
was the employee’s widow as she had lived with him in a “common-law” marriage relationship
for 13 years prior to his death. The form noted the deceased employee had a daughter, date of
birth October 7, 1979, and a son, date of birth July 29, 1985.
On January 7, 2014 appellant submitted a December 19, 2013 letter of administration
from a North Carolina Probate Court, which named her as the fiduciary of the employee’s estate.
By decision dated March 6, 2014, OWCP accepted the employee’s death claim.
However, it determined that there were no eligible beneficiaries for survivor benefits. OWCP
found that both of the employee’s children were over 23 years of age and there was no widow as
the evidence did not establish that the employee was legally married at the time of his death. It
reimbursed burial expenses to the estate in the amount of $800.00 and an administrative fee of
$200.00.2
On December 1, 2014 appellant’s counsel filed a request for reconsideration. He argued
that appellant was entitled to death benefits as she and the employee had resided together for
more than 13 years prior to his death and that they had considered themselves to be husband and
wife and had represented themselves that way to family, friends, and the community as a married
couple. Counsel noted that the state of North Carolina, where appellant and the employee
resided, did not recognize common law marriage, but contended that fact should not bar her as a
beneficiary under FECA. He noted that other states recognize common law marriage and to bar
appellant from survivor benefits would prevent the employee’s estate from pursing a Wrongful
Death Benefit under North Carolina General Statutes.
Other records included evidence that appellant and the employee shared property,
finances, and that appellant could be the designee for the employee’s life insurance. Appellant
also submitted a birthday card entitled “To My Wife” signed by “Michael.”
Of record is a Notice of Unsafe or Unhealthful Working Conditions from OSHA to the
employing establishment and a November 27, 2013 memorandum which discussed the
circumstances of the employee’s traumatic death.
By decision dated January 8, 2015, OWCP denied modification of the March 6, 2014
decision. It again determined that appellant was not an eligible survivor under FECA.
LEGAL PRECEDENT
With respect to compensation in the case of death, section 8133 of FECA provides the
following:
If death results from an injury sustained in the performance of duty, the United
States shall pay a monthly compensation equal to a percentage of the monthly pay
of the deceased employee in accordance with the following schedule:
(1) To the widow or widower, if there is no child, 50 percent.
2

5 U.S.C. § 8134(a); § 8109(a)(3)(D)(v).

2

(2) To the widow or widower, if there is a child, 45 percent and in addition
15 percent for each child not to exceed a total of 75 percent for the widow
or widower and children.3
(3) To the children, if there is no widow or widower, 40 percent for one
child and 15 percent additional for each additional child not to exceed a
total of 75 percent, divided among the children share and share alike.4
The term “widow” is defined in section 8101(6) of FECA to mean “the wife living with
or dependent for support on the decedent at the time of his death, or living apart for reasonable
cause or because of his desertion.”
The Board has held that the validity of a marriage is to be determined by the law of the
place where the alleged marriage took place.5
ANALYSIS
As the above legal precedent indicates, 5 U.S.C. § 8133 provides a comprehensive
statutory scheme for the payment of compensation in the case of death causally related to federal
employment. Appellant is claiming survivor benefits under FECA as the widow of the
employee. OWCP denied the claim finding appellant not entitled to survivor benefits as there
was no evidence that she was legally married at the time of the employee’s death.6
It is well established that questions before the Board affecting relationship, such as the
validity of marriage or divorce, are determined by the statutory and decisional domestic relations
law of the jurisdiction where the alleged marriage took place.7 In the present case, the laws of
North Carolina are applicable. North Carolina law does not recognize common law marriages.8
The only instance where North Carolina will recognize a common law marriage is if the couple
entered into a common law marriage in another state, which does recognize common law
marriages, and if that couple later moves to North Carolina, then North Carolina will recognize
their common law marriage as a valid legal marriage.9
3

Section 8133 of FECA also provides that a child of an employee whose death resulted from a work-related
injury may receive survivor benefits if the child is younger than 18 years of age or, if older, is incapable of selfsupport.3 Section 8110(a)(3) of FECA provides that a child is considered a dependent if he or she is under 18 years
of age, is over 18 but is unmarried and incapable of self-support because of a physical or mental disability or is an
unmarried student, as defined under FECA section 8101(17).
4

5 U.S.C. § 8133.

5

Marolyn M. Videto, 23 ECAB 207 (1972).

6

The March 6, 2014 OWCP decision also denied survivor benefits to the deceased employee’s children as they
were over 23 years of age at the time of the employee’s death.
7

Andrew J. Kravic, 57 ECAB 526 (2006); Leon J. Mormann, 51 ECAB 680 (2000); Mary Bee McCabe
(George S. Sampio), 35 ECAB 218 (1983).
8

Section 51-1 North Carolina General Statutes, Requisites of marriage; solemnization.

9

Id.

3

The Board finds that appellant has failed to establish that she is the widow of the
deceased employee. The state laws of North Carolina do not recognize common law marriages
and there is no evidence of record that appellant and the deceased employee had entered into a
common law marriage in another state which recognizes common law marriage and then resided
in North Carolina. The evidence that appellant and the deceased employee shared property,
finances, and the fact that she may be the designee for his life insurance does not establish that
she is an eligible dependent under FECA, nor does the fact that the employee may have referred
to the appellant as his wife. Appellant is not the legal spouse or “widow” of the employee, she is
not entitled to compensation from the death of the deceased employee.10
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established eligibility for survivor benefits.
ORDER
IT IS HEREBY ORDERED THAT the January 8, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 7, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board
10

OWCP further denied survivor benefits to the deceased employee’s children as they were over 23 years of age.
At the time of the deceased employee’s death, the record reflects the deceased employee’s daughter was 34 years old
and the son was 28 years old. As they were over 18 years of age and did not meet any exceptions, they are not
entitled to survivor benefits.

4

